—In an action, inter alia, to recover damages for breach of implied contract, the defendant Blodnick, Abramowitz, Newman, Schultz and Bass, P. C., and the defendants Edward Blodnick, Arnold Ambramowitz, Frederick Newman, Andrew Schultz, and John Bass appeal from an order of the Supreme Court, Westchester County (Silverman, J.), entered August 14, 1995, which denied their motion to renew their prior motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the appellants’ motion for renewal (see, CPLR 2221; Karlin v Bridges, 172 AD2d 644; Sciascia v Nevins, 130 AD2d 649; Foley v Roche, 68 AD2d 558). Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.